Exhibit 10.3

INTEGRATED SILICON SOLUTION, INC.

2007 INCENTIVE COMPENSATION PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2007 Incentive
Compensation Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Restricted Stock Units (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A
(together, the “Restricted Stock Unit Agreement” or the “Agreement”).

 

Participant:  

 

    Address:  

 

     

 

   

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement as
follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Number of Restricted Stock Units  

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[INSERT VESTING SCHEDULE]

By Participant’s signature and the signature of the Corporation’s representative
below, Participant and the Corporation agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Plan and
this Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Plan Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Corporation upon any change in the residence address indicated below.

 

1



--------------------------------------------------------------------------------

PARTICIPANT     INTEGRATED SILICON SOLUTION, INC.

 

   

 

Signature     By

 

   

 

Print Name     Title Address:    

 

   

 

   

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Corporation hereby grants to Participant under the Plan, an Award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section V of Article Six of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan will prevail.

2. Corporation’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a share of Common Stock on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
Section 3, Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the
Corporation, payable (if at all) only from the general assets of the
Corporation. Any Restricted Stock Units that vest in accordance with Section 3
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole shares of Common Stock, subject to Participant satisfying
any applicable Withholding Taxes as set forth in Section 6.

3. Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have provided continuous Service from the Date of Grant until the date such
vesting occurs.

4. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement, the balance of the Restricted Stock Units that have
not vested as of the time of Participant’s termination of Service for any or no
reason and Participant’s right to acquire any shares of Common Stock hereunder
will immediately terminate.

5. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Corporation with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Corporation to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

6. Withholding Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the shares of Common Stock will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Plan Administrator) will have been made by Participant with respect to the
payment of income, employment and other taxes which the Corporation determines
must be withheld with respect to such shares of Common Stock. To the extent
determined appropriate by the Corporation in its discretion, it will have the
right (but not the obligation) to satisfy any Withholding Taxes by reducing the
number of shares of Common Stock otherwise deliverable to Participant. If
Participant fails to make satisfactory arrangements for the payment of any
required Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, Participant will

 

3



--------------------------------------------------------------------------------

permanently forfeit such Restricted Stock Units and any right to receive shares
of Common Stock thereunder and the Restricted Stock Units will be returned to
the Corporation at no cost to the Corporation.

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Corporation in respect of any shares of Common Stock deliverable
hereunder unless and until certificates representing such shares of Common Stock
will have been issued, recorded on the records of the Corporation or its
transfer agents or registrars, and delivered to Participant. After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Corporation with respect to voting such shares of Common
Stock and receipt of dividends and distributions on such shares of Common Stock.

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUED SERVICE AT THE WILL OF THE CORPORATION (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED STOCK UNITS OR ACQUIRING SHARES
OF COMMON STOCK HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE CORPORATION (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
TO TERMINATE PARTICIPANT’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Address for Notices. Any notice to be given to the Corporation under the
terms of this Agreement will be addressed to the Corporation at Integrated
Silicon Solution, Inc., 1940 Zanker Road, San Jose, CA 95112, or at such other
address as the Corporation may hereafter designate in writing.

10. Grant is Not Transferable. Except to the limited extent provided in
Section 5, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Corporation
will determine, in its discretion, that the listing, registration or
qualification of the shares of Common Stock upon any securities exchange or
under any state or federal law, or the consent or approval

 

4



--------------------------------------------------------------------------------

of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of shares of Common Stock to Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Corporation. Where the
Corporation determines that the delivery of the payment of any shares of Common
Stock will violate federal securities laws or other applicable laws, the
Corporation will defer delivery until the earliest date at which the Corporation
reasonably anticipates that the delivery of shares of Common Stock will no
longer cause such violation. The Corporation will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Corporation and all other interested persons. No member of the Plan
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

15. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Corporation.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Corporation reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and

 

5



--------------------------------------------------------------------------------

without the consent of Participant, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Award of Restricted Stock Units.

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Corporation at any
time.

20. Governing Law. This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award is made and/or to be performed.

 

6